 



Exhibit 10.1
CITY OF CACTUS, TEXAS
SEWER SYSTEM REVENUE IMPROVEMENT AND REFUNDING BONDS
TAXABLE SERIES 2007
 
INSTALLMENT BOND PURCHASE AGREEMENT
 
May 15, 2007
Honorable Mayor and City Council
City of Cactus, Texas
P.O. Box 365
Cactus, Texas 79013
Ladies and Gentlemen:
     The undersigned, Swift Beef Company (the “Purchaser”), acting on its own
behalf and not acting as a fiduciary or agent for you, offers to enter into this
Installment Bond Purchase Agreement (the “Agreement”) with the City of Cactus,
Texas (the “Issuer”), for the purchase by the Purchaser and sale by the Issuer
of the Bonds specified below. This offer is made subject to the Issuer’s written
acceptance on or before 11:00 p.m., Cactus, Texas time, on the date first
written above, and upon such acceptance this Agreement shall be in full force
and effect in accordance with its terms and shall be binding upon the Issuer and
the Purchaser.
     Capitalized terms not otherwise defined herein shall have the same meanings
as are set forth in the Ordinance (as defined herein). In addition to the terms
defined elsewhere in this Agreement, the following terms shall have the
indicated meanings:
     “Bond Counsel” shall mean the law firm of Vinson & Elkins L.L.P. or any
nationally recognized bond counsel appointed by the Issuer and acceptable to the
Purchaser.
     “Change in Law” shall mean (i) any change in or addition to applicable
federal or state law, whether statutory or as interpreted by the courts,
including any changes in or new rules, regulations or other pronouncements or
interpretations by federal or state agencies (if such change or addition becomes
effective on or before each Settlement Date), (ii) any legislation enacted by
the Congress of the United States or introduced therein or recommended for
passage by the President of the United States (if such enacted, introduced or
recommended legislation has a proposed effective date which is on or before each
Settlement Date), (iii) any law, rule or regulation proposed or enacted by any
governmental body, department or agency (if such proposed or enacted law, rule
or regulation has a proposed effective date which is on or before each
Settlement Date) or (iv) any judgment, ruling or order issued by any court or
administrative body, which in any such case, would, as to the Purchaser,
prohibit (or have the retroactive effect of prohibiting, if enacted, adopted,
passed or finalized) the Purchaser from purchasing the Bonds as provided herein
or selling the Bonds or beneficial ownership interests therein to the public or,

 



--------------------------------------------------------------------------------



 



as to the Issuer, make the issuance, sale or delivery of the Bonds illegal (or
have the retroactive effect of making such issuance, sale or delivery illegal,
if enacted, adopted, passed or finalized); provided, however, that such change
in or addition to law, legislation, rule, regulation, judgment, ruling or order
shall have become effective, or been enacted, introduced, recommended, proposed
or issued, as the case may be, subsequent to the date of this Agreement.
     “Closing” shall mean the Closing described in Section 1.2 hereof.
     “Closing Date” shall mean the date on which the Closing occurs.
     “1933 Act” shall mean the Securities Act of 1933, as the same shall from
time to time be supplemented or amended.
     “1934 Act” shall mean the Securities Exchange Act of 1934, as the same
shall from time to time be supplemented or amended.
     “1939 Act” shall mean the Trust Indenture Act of 1939, as the same shall
from time to time be supplemented or amended.
     “Ordinance” shall mean the Bond Ordinance adopted by the City Council of
the City on May 15, 2007.
     “Paying Agent/Registrar” shall mean the Paying Agent appointed and
designated under the Ordinance.
     “Rule 15c2-12” shall mean 17 C.F.R. § 240.15c2-12 promulgated by the SEC
pursuant to the 1934 Act, as said Rule shall from time to time be supplemented
or amended, together with all interpretive guidances or other interpretations or
explanations thereof that are promulgated by the SEC, except to the extent that
such interpretive guidances, interpretations or explanations have no binding
legal effect and are generally regarded by the municipal securities industry as
not being legally correct.
     “SEC” shall mean the United States Securities and Exchange Commission.
     “Settlement” shall mean each Settlement described in Section 1.3 hereof.
     “Settlement Date” shall mean the date on which each Settlement occurs.
     “State” shall mean the State of Texas.

-2-



--------------------------------------------------------------------------------



 



ARTICLE I
SALE AND PURCHASE; CLOSING; SETTLEMENT
     Section 1.1. Purchase and Sale of Bonds.
     (a) Upon and subject to the terms and conditions and on the basis of the
representations, warranties and agreements contained herein, the Purchaser
hereby agrees to purchase from the Issuer, and the Issuer hereby agrees to sell
and deliver to the Purchaser, the Issuer’s $26,500,000 Sewer System Revenue
Improvement and Refunding Bonds, Taxable Series 2007, upon issuance thereof in
one or more installments on the Closing Date and on each Settlement Date. The
Bonds shall be dated, mature and bear interest at the rates per annum set forth
in the Ordinance. The Bonds are authorized pursuant to the provisions of
Chapters 1207 and 1502, Texas Government Code, as amended (the “Acts”), the
City’s home rule charter, and the Final Judgment in the declaratory judgment
action styled Swift Beef Company and S.B. Foot Tanning Company v. The City of
Cactus, Texas; Cause No.                      in the           Judicial District
Court, Moore County, Texas, and the Ordinance and are to be issued for the
purpose of upgrading, improving, enlarging and maintaining the sewer system of
the City of Cactus, Texas (the “City”), refunding certain promissory notes of
the City listed on Schedule I hereto (the “Refunded Obligations”), and paying
costs of issuance related to the Bonds. Pursuant to the provisions of the Acts
and the Ordinance, the principal of and interest on the Bonds are payable from
and secured by a lien on and pledge of the Pledged Revenues, subject to the
terms and conditions of the Ordinance.
     (b) Pursuant to and subject to the terms of this Agreement, all of the
Bonds shall be sold to the Purchaser, and the Purchaser shall be obligated to
purchase all of the Bonds, if any Bonds are purchased, and the aggregate
principal amount of the Bonds shall be delivered to, and accepted and paid for
by, the Purchaser on the Closing Date or on subsequent Settlement Dates.
     (c) In regard to the placement of the Bonds, the Purchaser acknowledges
that the Issuer has furnished the Purchaser with all information necessary and
requested by the Purchaser to permit the Purchaser to make an informed decision
concerning its participation in the purchase of the Bonds, and the Purchaser has
made such inspections and investigations as it has deemed necessary to determine
the investment quality of the Issuer and its ability to perform under the
Ordinance and to assess all risk factors associated with the Purchaser’s
participation in the purchase of the Bonds. The Bonds are being purchased for
the account of the Purchaser as evidence of a loan for the Issuer (and not on
behalf of another), and the Purchaser has no present intention of reselling its
rights under the Bonds, either currently or after the passage of a fixed or
determinate period of time or upon the occurrence or nonoccurrence of any
predetermined event or circumstance; provided, however that the Purchaser
reserves the right to sell, pledge, transfer, convey, hypothecate, dispose of,
or participate its rights under the Bonds at some future date.
     (d) It is understood and agreed that the Purchaser is purchasing the Bonds
as a private placement between the Issuer and the Purchaser as evidence of a
loan. As a result of the private placement nature of the financing, the
placement is exempt from the provisions of Rule 15c2-l2; consequently neither
the Issuer nor any other obligated party with respect to the Bonds has
undertaken to make any ongoing disclosures in accordance with Rule 15c2-12.

-3-



--------------------------------------------------------------------------------



 



     (e) The Purchaser hereby acknowledges and represents that it is familiar
with the financial condition of the Issuer and the ability of the Issuer to
timely pay the principal of and interest on the Bonds. The Purchaser has been
furnished with such financial information relating to the Issuer as it has
requested for the purposes of making its assessment of the prospects and value
of the Bonds. The Purchaser has had a reasonable opportunity to request and
review such other information as it needs from the Issuer in order to enable it
to make the decision to purchase the Bonds. The Purchaser is not relying on the
Issuer or Bond Counsel as to the completeness or accuracy of any financial
information provided to the Purchaser by the Issuer in connection with its
determination to purchase the Bonds.
     (f) The Purchaser hereby acknowledges that each of the Bonds will bear a
legend to the following effect with such additions thereto or changes therein as
the Issuer may be advised by counsel are required by law:
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF WITHOUT COMPLIANCE WITH THE REGISTRATION
PROVISIONS OF APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR APPLICABLE
EXEMPTIONS THEREFROM.
     Section 1.2. Closing. At such date and time as shall have been mutually
agreed upon by the Issuer and the Purchaser, the certificates, opinions and
other documents required by Section 3.2 below shall be executed and delivered
(all of the foregoing actions are herein referred to collectively as the
“Closing”). The Closing shall take place at the offices of Bond Counsel in
Dallas, Texas, or at such other location as shall be mutually agreed upon by the
Issuer and the Purchaser. Assuming the Closing is completed in accordance with
the provisions of this Agreement then, subject to the provisions of this
Agreement, the Purchaser shall purchase each installment Bond and pay the
purchase price therefore (and the Issuer shall issue and deliver such Bonds) at
each Settlement.
     Section 1.3. Settlement.
     (a) At the Closing and such additional dates and times, as may be mutually
agreed upon by the Issuer and the Purchaser, (i) the Issuer will, subject to the
terms and conditions hereof and of Section 3.10 of the Ordinance, deliver
additional installments of Bonds to the Purchaser in the form of one bond
registered in the name of the Purchaser, duly executed and authenticated, and
deliver or cause to be delivered to the Purchaser the other documents required
by Section 3.3 hereof; and (ii) the Purchaser will, subject to the terms and
conditions hereof, accept such delivery and pay or cause to be paid the purchase
price of such installment Bonds as set forth in Section 1.1 hereof by wire
transfer in immediately available funds to the Issuer (all of the foregoing
described transactions are herein referred to collectively as a “Settlement”).
Delivery and payment as aforesaid shall be made at the offices of Bond Counsel
in Dallas, Texas, or at such other location as shall be mutually agreed upon by
the Issuer and the Purchaser.
     (b) The Issuer will have no obligation to issue, sell and deliver the Bonds
and the Purchaser will have no obligation to purchase the Bonds if, because of a
Change in Law, such issuance, sale and delivery would be illegal as to the
Issuer. The Issuer will have no liability whatsoever for its failure to issue,
sell and deliver the Bonds and the Purchaser will have no liability for its
failure to purchase the Bonds if such failure is due to a Change in Law.

-4-



--------------------------------------------------------------------------------



 



ARTICLE II
REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE ISSUER
     Section 2.1. The Issuer hereby represents and warrants to and covenants
with the Purchaser that:
     (a) The Issuer is a Type-A general law municipality, operating as such
under the Constitution and laws of the State of Texas (the “State”), and a
political subdivision of the State, duly created, organized and existing under
the Constitution and laws of the State and has, and (except as may result from a
Change in Law) at each Settlement Date will have, full legal right, power and
authority under the Acts to: (a) execute, deliver and perform this Agreement;
(b) pass and adopt the Ordinance; (c) issue, sell and deliver the Bonds to the
Purchaser, as provided herein; (d) pledge and collect the Pledged Revenues
pledged to the payment of the principal of and interest on the Bonds pursuant to
the Ordinance; and (e) carry out and consummate the transactions contemplated by
this Agreement and the Ordinance;
     (b) The Issuer has complied and will, at each Settlement Date, be in
compliance (except as may result from a Change in Law) in all respects with the
obligations on its part contained in the Ordinance and this Agreement and the
laws of the State, including the Acts;
     (c) By official action of the Issuer on or prior to the date hereof, the
Issuer has (a) duly adopted the Ordinance, (b) duly authorized and approved the
execution and delivery of, and the performance by the Issuer of the obligations
on its part contained in, the Bonds, the Ordinance and this Agreement and
(c) duly authorized and approved the consummation by it of all other
transactions contemplated by this Agreement; and the Ordinance and this
Agreement constitute the legal, valid and binding obligations of the Issuer,
enforceable in accordance with their respective terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law);
     (d) The Bonds, if and when issued, authenticated and delivered in
accordance with the Ordinance and sold to the Purchaser as provided herein, will
be validly issued and outstanding obligations of the Issuer, entitled to the
benefits of the Ordinance; and upon such issuance, authentication and delivery
the Ordinance will provide, for the benefit of the owners from time to time of
the Bonds, a legally valid and binding pledge of and lien on the Pledged
Revenues pledged under the Ordinance, subject only to the provisions of the
Ordinance permitting the application thereof on the terms and conditions set
forth in the Ordinance;
     (e) The Issuer is not in breach of or default under any applicable
constitutional provision, law or administrative regulation of the State (or any
agency thereof) or the United States (or any agency thereof) or of any
applicable judgment or decree or any loan agreement, note, resolution,
ordinance, agreement or other instrument to which the Issuer is a party or to
which it or any of its property is otherwise subject, and no event has occurred
and is continuing which with the passage of time or the giving of notice or both
would constitute a material default or event of default under any such
instrument; and the execution and delivery of this Agreement and the Bonds and
the adoption of the Ordinance, and compliance with the provisions of each

-5-



--------------------------------------------------------------------------------



 



thereof, will not conflict with or constitute a breach of or default under any
constitutional provision, law, administrative regulation, judgment, decree, loan
agreement, note, resolution, ordinance, agreement or other instrument to which
the Issuer is a party or to which the Issuer or any of its property is otherwise
subject; nor will any such execution, delivery, adoption or compliance result in
the creation or imposition of any lien, charge or other security interest or
encumbrance of any nature whatsoever upon any of the property or assets of the
Issuer or under the terms of any such law, regulation or instrument, except as
provided by the Bonds, the Ordinance and this Agreement;
     (f) All authorizations, approvals, licenses, permits, consents and orders
of any governmental authority, legislative body, board, agency or commission
having jurisdiction of the matter which are required for the due authorization
of, which would constitute a condition precedent to or the absence of which
would materially adversely affect the due performance by the Issuer of, its
obligations in connection with the issuance, sale and delivery of the Bonds
under this Agreement and the Ordinance have been duly obtained, except the
approval of the Bonds by the Attorney General of the State of Texas (and the
registration of the Bonds by the Comptroller of Public Accounts of the State of
Texas);
     (g) There is no legislation, action, suit, proceeding, inquiry or
investigation, at law or in equity, before or by any court, public board or
body, pending or, to the best knowledge of the Issuer, threatened against the
Issuer or others (a) affecting the Issuer or the corporate existence of the
Issuer or the titles of its officers to their respective offices, (b) seeking to
prohibit, restrain or enjoin the sale, issuance or delivery of the Bonds or the
pledge or collection of Pledged Revenues for the payment of the principal of and
interest on the Bonds, or the pledge thereof, (c) in any way contesting or
affecting the transactions contemplated hereby or the validity or enforceability
of the Bonds, the Ordinance or this Agreement, or (d) contesting the powers or
authority of the Issuer for the issuance of the Bonds, the adoption of the
Ordinance or the execution and delivery of this Agreement;
     (h) The Issuer will not take or omit to take any action that will in any
way cause the proceeds from the sale of the Bonds and other moneys of the Issuer
to be transferred on the date of issuance of the Bonds, to be applied, or result
in such proceeds and other moneys being applied in a manner other than as
provided in or permitted by the Ordinance and the Acts;
     (i) Any certificate signed by an authorized officer of the Issuer and
delivered to the Purchaser at or prior to the Closing and each Settlement Date
shall be deemed a representation and warranty by the Issuer in connection with
this Agreement to the Purchaser as to the statements made therein upon which the
Purchaser shall be entitled to rely; and
     (j) The Issuer’s annual financial report prepared by the independent
auditor of the Issuer for the fiscal year ended September 30, 2006, is a fair
presentation of the financial position of the Issuer as of the dates indicated
and the periods specified. Since September 30, 2005, there has been no material
adverse change in the condition, financial or otherwise, of the Issuer from that
set forth in such annual financial report as of and for the period ended
September 30, 2006, and since September 30, 2006 there has not been any material
and adverse change in the affairs or financial condition of the Issuer.

-6-



--------------------------------------------------------------------------------



 



ARTICLE III
PURCHASER’S CONDITIONS
     Section 3.1. Certain Conditions to Purchaser’s Obligations. The Purchaser
has entered into this Agreement in reliance upon the representations and
warranties of the Issuer contained herein and to be contained in the documents
and instruments to be delivered at the Closing and each Settlement, and upon the
performance by the Issuer of its obligations hereunder, as of the date hereof
and as of the Closing Date and each Settlement Date. Accordingly, the
Purchaser’s obligations under this Agreement to purchase, to accept delivery of
and to pay for the Bonds shall be subject to performance by the Issuer of its
obligations to be performed hereunder and the delivery of the documents and
instruments required to be delivered hereby at or prior to the Closing and each
Settlement, and shall also be subject to the following additional conditions:
     (a) The representations and warranties of the Issuer contained herein shall
be true, complete and correct on the date hereof, on the Closing Date and on
each Settlement Date;
     (b) Both at the time of the Closing and at the time of each Settlement,
this Agreement and the Ordinance shall be in full force and effect in accordance
with their respective terms and shall not have been amended, modified or
supplemented in any manner which will adversely affect (i) the ability of the
Issuer to issue the Bonds or perform its obligations thereunder or under this
Agreement or (ii) the security for the Bonds;
     (c) Both at the time of the Closing and at the time of each Settlement, all
official action of the Issuer relating to this Agreement, the Bonds and the
Ordinance (and all official action of the other parties thereto) shall have been
taken and shall be in full force and effect in accordance with their respective
terms and shall not have been amended, modified or supplemented in any material
adverse respect; and
     (d) At the time of each Settlement, there shall have been no material
adverse change in the financial position, results of operations or condition,
financial or otherwise, of the Issuer.
     Section 3.2. Closing Conditions.
     (a) The Purchaser’s obligations under this Agreement shall be conditioned
upon the performance by the Issuer of its obligations to be performed hereunder,
and the applicable conditions of Section 3.1 hereof having been satisfied, and
the tender by the Issuer of its performance at the Closing, which Closing shall
not be completed unless the Purchaser shall receive at the time of the Closing
the following:
     (i) The Ordinance certified as having been duly adopted by the Issuer and
as being in full force and effect, with such supplements or amendments as may
have been agreed to by the Purchaser;
     (ii) A Bond Installment Request executed by an appropriate official of the
Issuer and satisfaction of the procedures set forth in Section 3.10 of the
Ordinance;

-7-



--------------------------------------------------------------------------------



 



     (iii) An opinion of Bond Counsel, dated the Closing Date and addressed to
the Purchaser, to the effect that (A) the Ordinance has been duly adopted and is
in full force and effect; (B) this Agreement has been duly authorized, executed
and delivered by, and constitutes a legal, valid and binding obligation of, the
Issuer in accordance with its terms; (C) assuming no change in applicable law
from the laws in effect on the date of such opinion, the Bonds, if issued, will
not be subject to the registration requirements of the 1933 Act and the
Ordinance, on such date of issuance, will be exempt from qualification pursuant
to the 1939 Act;
     (iv) An opinion of the City Attorney of the Issuer, dated the Closing Date
and addressed to the Purchaser, to the effect that (A) the Ordinance has been
duly adopted and is in full force and effect; and (B) this Agreement has been
duly authorized, executed and delivered by, and constitutes a legal, valid and
binding obligation of, the Issuer in accordance with its terms;
     (v) A certificate, dated the Closing Date, of an appropriate official of
the Issuer to the effect that (A) the representations and warranties of the
Issuer contained herein are true and correct in all material respects on and as
of the Closing Date, as if made on the Closing Date; (B) no action, suit,
proceeding, inquiry or investigation, at law or in equity, before or by any
court, public board or body, is pending or, to the best of his or her knowledge,
threatened, affecting the corporate existence of the Issuer or the titles of its
officers to their respective offices, or seeking to prohibit, restrain or enjoin
the issuance, delivery or sale of the Bonds or the collection of Pledged
Revenues pledged or to be pledged to pay the principal of and interest on the
Bonds, or the pledge thereof, or in any way contesting or affecting the validity
or enforceability of the Bonds, the Ordinance or this Agreement, or contesting
the powers of the Issuer or any authority for the issuance of the Bonds, the
pledge of the Pledged Revenues pursuant to the Ordinance, the adoption of the
Ordinance or the execution of this Agreement, wherein an unfavorable decision,
ruling or finding would materially adversely affect the validity or
enforceability of the Bonds, the Ordinance or this Agreement; (C) the Ordinance
has been duly passed and adopted by the governing body of the Issuer, has not
been modified, amended or repealed since its passage and adoption and is in full
force and effect as of the Closing Date; and (D) the Issuer has complied with
all the agreements and satisfied all the conditions on its part to be performed
or satisfied at or prior to the Closing;
     (vi) The approving opinion of the Texas Attorney General in respect of the
Bonds;
     (vii) The registration certificate of the comptroller of Public Accounts of
the State of Texas in respect of the Bonds;
     (viii) Evidence satisfactory to the Purchaser that there is money
sufficient to defease the Refunded Notes, as described in Section 8.01 of the
Ordinance;
     (ix) Such additional legal opinions, certificates, instruments and other
documents as the Purchaser may reasonably request to evidence the truth and
accuracy, as of the date hereof and as of the Closing Date, of the Issuer’s
representations and

-8-



--------------------------------------------------------------------------------



 



warranties contained herein and the due performance or satisfaction by the
Issuer on or prior to the Closing Date of all the agreements then to be
performed and conditions then to be satisfied by it.
     (b) All the opinions, letters, certificates, instruments and other
documents mentioned above shall be deemed to be in compliance with the
provisions hereof if, but only if, they are in form and substance satisfactory
to the Purchaser.
     Section 3.3. Settlement Conditions.
     (a) The Purchaser’s obligations under this Agreement to purchase, to accept
delivery of and to pay for additional installments of Bonds at each Settlement
Date shall be conditioned upon the performance by the Issuer of its obligations
to be performed hereunder, including, without limitation, the Closing having
been completed, and the Issuer having tendered performance of its obligations
under this Section 3.3 with respect to each Settlement, which Settlement shall
not be completed unless the Purchaser shall receive at the time of each
Settlement the following:
     (i) A Bond Installment Request executed by an appropriate official of the
Issuer and satisfaction of the procedures set forth in Section 3.10 of the
Ordinance;
     (ii) A certificate, dated each Settlement Date, signed by an appropriate
official of the Issuer in substantially the form of the certificate of the
Issuer delivered at the Closing pursuant to Section 3.2(a)(iv), with such
modifications thereto as are necessary to refer to each Settlement Date and each
Settlement (rather than the Closing Date);
     (iii) Such additional legal opinions, certificates, instruments and other
documents as the Purchaser may reasonably request to evidence the truth and
accuracy, as of the date hereof and as of each Settlement Date, of the Issuer’s
representations and warranties contained herein and the due performance or
satisfaction by the Issuer on or prior to each Settlement Date of all the
agreements then to be performed and conditions then to be satisfied by it.
     Section 3.4. Termination of Agreement.
     (a) The Purchaser shall have the right to cancel its obligation to purchase
the Bonds without liability therefor as provided in Section 5.l(d) if, between
the date of this Agreement and the Closing Date or each Settlement Date, the
value of the Bonds shall be materially adversely affected, in the sole
reasonable judgment of the Purchaser reasonably exercised, by the occurrence of
any of the following:
     (i) legislation introduced in or enacted (or resolution passed) by the
Congress or an order, decree, or injunction issued by any court of competent
jurisdiction, or an order, ruling regulation (final, temporary or proposed),
press release or other form of notice issued or made by or on behalf of the SEC,
or any other governmental agency having jurisdiction of the subject matter, to
the effect that obligations of the general character of the Bonds, including any
or all underlying arrangements, are not exempt from registration under or other
requirements of the 1933 Act, or that the Ordinance is

-9-



--------------------------------------------------------------------------------



 



not exempt from qualification under or other requirements of the 1939 Act, or
that the issuance, offering or sale of obligations of the general character of
the Bonds, including any or all underlying arrangements, as contemplated hereby,
is or would be in violation of the federal securities law, as amended and then
in effect;
     (ii) there shall have occurred since the date of this Agreement any
materially adverse change in the affairs or financial condition of the Issuer;
or
     (iii) the purchase of and payment for the Bonds by the Purchaser, or the
resale of the Bonds by the Purchaser, on the terms and conditions herein
provided shall be prohibited by any applicable law, governmental authority,
board, agency or commission, provided that such prohibition shall not be due to
any action or inaction by the Purchaser.
     (b) The Purchaser may terminate this Agreement, without liability therefor
as provided in Section 5.1(d) hereof, by notification to the Issuer if, at any
time on or prior to each Settlement Date, as a result of a Change in Law, the
Purchaser is or would be prohibited from lawfully purchasing the Bonds as
provided herein or lawfully selling the Bonds or beneficial ownership interest
therein to the public, provided that such prohibition shall not be due to any
action or inaction by the Purchaser.
     Section 3.5. Satisfaction or Waiver of Conditions. All the opinions,
letters, certificates, instruments and other documents mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof if, but only if, they are in form and substance satisfactory
to the Purchaser, and the Purchaser shall have the right to waive any condition
set forth in this Article III other than in Section 3.2(a)(iv).
ARTICLE IV
EXPENSES
     Section 4.1. Issuer’s Obligation. The Purchaser shall be under no
obligation to pay, and the Issuer shall pay, any expenses incident to the
performance of the Issuer’s obligations hereunder including, but not limited to:
(a) the cost of preparation, printing and delivery of the Ordinance; (b) the
cost of preparation and printing of the Bonds; and (c) the fees and
disbursements of Bond Counsel.
ARTICLE V
TERMINATION AND EFFECT
     Section 5.1. Termination and Effect.
     (a) In the event the Issuer is unable, after using its best efforts, to
satisfy the conditions herein to the completion of the Closing (unless waived by
the Purchaser) by the time such completion is required, then this Agreement
shall terminate, and neither the Issuer nor the Purchaser shall have any further
obligation or liability to, or any rights against, the other.

-10-



--------------------------------------------------------------------------------



 



     (b) If the Closing shall have occurred, in the event the Issuer is unable,
after using its best efforts, to satisfy the conditions herein to the completion
of each Settlement (unless waived by the Purchaser) by the time such completion
is required, or is otherwise unable, after using its best efforts, to satisfy
the conditions to the obligation of the Purchaser to purchase, accept delivery
of and pay for the Bonds as set forth in this Agreement (unless waived by the
Purchaser) by the time such completion is required, then this Agreement shall
terminate, and neither the Issuer nor the Purchaser shall have any further
obligation or liability to, or any rights against, the other except as otherwise
provided in this Agreement.
     (c) In the event the Purchaser fails to purchase, accept delivery of and
pay for the Bonds as provided herein for a reason permitted hereunder, then this
Agreement shall terminate, and neither the Purchaser nor the Issuer shall have
any further obligation or liability to, or rights against, the other except as
otherwise provided in this Agreement.
     (d) In the event the Purchaser terminates this Agreement as permitted in
Section 3.4 hereof, then this Agreement shall terminate, and neither the
Purchaser nor the Issuer shall have any further obligation or liability to, or
rights against, the other.
     (e) Notwithstanding the foregoing, the provisions of Section 6.2 hereof and
Articles IV and V hereof shall survive any termination of this Agreement
ARTICLE VI
GENERAL
     Section 6.1. Financial Reports.
     (a) For so long as the Bonds are outstanding an held by the Purchaser, the
Issuer shall furnish or cause to be furnished to the Purchaser the following:
     (i) within 270 days after the close of each fiscal year of the Issuer, the
audited annual financial report of the Issuer (dated as of the close of such
fiscal year); and
     (ii) from time to time, additional financial information the Purchaser
reasonably requests.
     Section 6.2. Notices. Any notice or other communication to be given to the
Purchaser under this Agreement may be given by delivering the same in writing to
Swift Beef Company, 1770 Promontory Circle, Greeley, Colorado 80634, Attention:
General Counsel, or to such different address for the Purchaser as the Purchaser
shall have notified the Issuer as aforesaid. Any notice or other communication
to be given to the Issuer under this Agreement may be given by delivering the
same in writing to City of Cactus, Texas, P.O. Box 365, Cactus, Texas 79013,
Attention: Tom Moore, City Attorney, or to such different address for the Issuer
as the Issuer shall have notified the Purchaser as aforesaid. The approval or
other action or exercise of judgment by the Purchaser shall be evidenced by a
writing signed on behalf of the Purchaser and delivered to the Issuer.

-11-



--------------------------------------------------------------------------------



 



     Section 6.3. Parties in Interest: Survivability of Representations,
Warranties and Agreements.
     This Agreement is made solely for the benefit of the Issuer and the
Purchaser (including their respective successors) and no other person shall
acquire or have any right hereunder or by virtue hereof. All of the Issuer’s
representations, warranties, covenants and agreements contained in this
Agreement shall remain operative and in full force and effect and shall survive
delivery of and payment for the Bonds hereunder and regardless of any
investigation made by the Purchaser or on their behalf or any termination of
this Agreement.
     Section 6.4. Governing Law. This Agreement shall be governed by the laws of
the State of Texas.
     Section 6.5. Counterparts. This Agreement may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.
     Section 6.6. Severability. If any provision of this Agreement shall be held
or deemed to be or shall, in fact, be invalid, inoperative or unenforceable as
applied in any particular case in any jurisdiction or jurisdictions, or in all
jurisdictions because it conflicts with any provisions of any constitution,
statute, rule of public policy, or any other reason, such circumstances shall
not have the effect of rendering the provision in question invalid, inoperative
or unenforceable in any other case or circumstance, or of rendering any other
provision or provisions of this Agreement invalid, inoperative or unenforceable
to any extent whatever.
     Section 6.7. Effectiveness. This Agreement shall become effective upon the
execution by the Purchaser and the acceptance hereof by the Issuer.
[Execution page follows.]

-12-



--------------------------------------------------------------------------------



 



     Section 6.8. Headings. The headings of the Sections of this Agreement are
inserted for convenience only and shall not be deemed to be a part hereof.

                  Respectfully submitted,    
 
                SWIFT BEEF COMPANY    
 
           
 
  By:   /s/ Raymond P. Silcock    
 
 
 
   
 
  Name:   Raymond P. Silcock    
 
  Title:   Executive Vice President and Chief Financial Officer    

ACCEPTED this            day of                                         , 2007
CITY OF CACTUS, TEXAS

         
By:
  /s/ Luis Aguilar    
 
   
Name:
  Luis Aguilar    
Title:
  Mayor    

Signature Page to Installment Bond Purchase Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Promissory Notes of the City
     (1)   $2,300,000 Promissory Note from the City payable to Swift Beef
Company, dated December 19, 2002, plus interest accrued to the date of
redemption;
     (2)   $3,498,000 Promissory Note from the City payable to Swift Beef
Company, dated January 31, 2005, plus interest accrued to the date of
redemption;
     (3)   $745,140.13 Promissory Note from the City payable to Swift Beef
Company, dated September 1, 2005, plus interest accrued to the date of
redemption;
     (4)   $1,016,239.56 Promissory Note from the City payable to Swift Beef
Company, dated September 1, 2005, plus interest accrued to the date of
redemption; and
     (5)   $400,000 Promissory Note from the City payable to S.B. Foot Tanning
Company, dated December 19, 2002, plus interest accrued to the date of
redemption.

Schedule I-1